Exhibit 10.60

 

Execution Copy

 

MACHINES OPERATION

AND PARTICIPATION CONSOLIDATION AGREEMENT

 

This AGREEMENT is entered into on 30th December 2009 and executed by and
between:

 

ELIXIR GAMING TECHNOLOGIES (CAMBODIA) LIMITED, a company incorporated in
Cambodia, with principal business address at No. 7E, Mao Tse Tong Blvd, Sangkat
Beoung Keng Kang 1, Khan Chamcarmon, Phnom Penh, Cambodia and correspondence
address at Unit 3705, 37/F, The Centrium, 60 Wyndham Street, Central, Hong Kong
(“ELIXIR”);

 

- and -

 

ELIXIR GAMING TECHNOLOGIES, INC., a company incorporated in Nevada, with office
address at c/o CT Corporation System,   6100 Neil Road, Suite 500, Reno, Nevada
89511, United States of America (the “Guarantor”);

 

- and -

 

NAGAWORLD LIMITED, a company incorporated in Hong Kong, with correspondence
address at Nagaworld, Hun Sen garden, Phnom Penh Cambodia (the “VENUE OWNER”).

 


W I T N E S S E T H


 

WHEREAS :

 

(A)                   ELIXIR is a provider of gaming technology, products and
related services;

 

(B)                   the VENUE OWNER is the holder of the valid gaming license
(“Gaming License”) granted by the applicable governmental authorities for
operating gaming business at NagaWorld in Cambodia, a hotel casino complex owned
by the VENUE OWNER  (“NagaWorld”);

 

(C)                   The Guarantor is the holding company of ELIXIR and whose
shares are listed and traded on the New York Stock Exchange. In consideration of
the VENUE OWNER agreeing to enter into this Agreement, the Guarantor agrees to
guarantee to the VENUE OWNER the performance by ELIXIR of its obligations under
this Agreement;

 

1

--------------------------------------------------------------------------------


 

Execution Copy

 

(D)                   Elixir Gaming Technologies (Hong Kong) Limited (“EGT HK”),
the Guarantor and the VENUE OWNER have previously entered into, inter alia, a
Machines Operation and Participation Agreement dated 13th December 2008 (the
“First Agreement”), a second supplemental agreement dated 15th June 2009 (the
“Second Supplemental Agreement”) and a Machines Operation and Participation
Agreement dated 25th July 2009 (the “Chinese Restaurant Area Agreement”),
pursuant to which, amongst other matters, the VENUE OWNER agreed to grant the
permission to operate and manage a total maximum number of 440 seats of 
electronic gaming machines at certain areas within NagaWorld to EGT HK. EGT HK
subsequently assigned all its obligations and rights under the First Agreement,
the Second Supplemental Agreement, and the Chinese Restaurant Agreement to
ELIXIR;

 

(E)                    EGT HK and the VENUE OWNER also entered into an option
deed dated 25th July 2009 (the “Option Deed”), pursuant to which, amongst other
matters, the VENUE OWNER granted an option to EGT HK to install, operate and
manage a further maximum of 200 seats of electronic gaming machines at certain
areas on the lobby floor of NagaWorld (the “Option”). With the consent from the
VENUE OWNER, EGT HK assigned the Option to ELIXIR. ELIXIR now desires to
exercise the Option as to these 200 seats of electronic gaming machines under
the Option Deed and the VENUE OWNER hereby accepts such exercise of Option and
agrees to grant permission to ELIXIR to operate and manage the said additional
maximum of 200 seats of electronic gaming machines to be provided by it  (which
are on top of the 440 seats of electronic gaming machines as contemplated under
the First Agreement, the Second Supplemental Agreement and the Chinese
Restaurant Area Agreement), at (i) the  existing lobby lounge area and (ii) the
area outside the Darling Darling lounge located at the lobby floor of NagaWorld
together with (iii) such other area(s) to be agreed between the VENUE OWNER and
ELIXIR (collectively the “Lounge Area”), the location of the existing lobby
lounge area and the area outside the Darling Darling lounge is more particularly
identified in yellow colour on the floor plan attached in Schedule A hereto;

 

(F)                     For the purpose of this Agreement :

(i)            the area(s) under the First Agreement is hereinafter referred to
as the “Original Area”;

(ii)        the area(s) under the Second Supplemental Agreement is referred to
as the “Additional Lobby Floor Area”;

 

2

--------------------------------------------------------------------------------


 

Execution Copy

 

(iii)    the area(s) under the Chinese Restaurant Area Agreement is referred to
as the “Chinese Restaurant Area”;

(iv)     all the aforesaid areas together with the Lounge Area are collectively
referred to as the “EGT Areas”; and

(v)         all electronic gaming machines provided or supplied or to be
provided or supplied by ELIXIR under this Agreement are referred to as
“Machines”;

 

(G)                   In order to improve business efficiency and to rationalize
the commercial terms of the existing slot operation at the Original Area, the
Additional Lobby Floor Area and the Chinese Restaurant Area by aligning the same
with the terms of operation at the Lounge Area, ELIXIR and VENUE OWNER agree to
enter into this new Agreement, which shall have the effect of regulating all
slot operation and management of a total maximum of 640 seats of Machines by
ELIXIR at the EGT Areas and, subject to Clause 18.1 below, replacing and
superseding the First Agreement, the Second Supplemental Agreement and the
Chinese Restaurant Area Agreement with effect from the date hereof, namely,
30th December 2009 (the “Effective Date”).

 

NOW, THEREFORE, the parties agree as follows:

 

1.             AGREEMENT AND UNDERTAKINGS

 

1.1                               (a)   As at the date hereof, the VENUE OWNER
has granted the permission to ELIXIR to manage and operate a total maximum of
440 seats of Machines supplied or provided by ELIXIR at the Original Area, the
Additional Lobby Floor Area and the Chinese Restaurant Area;

 

(b)         Subject to Clause 3.1(b) of this Agreement, ELIXIR hereby exercises
the Option under the Option Deed as to 200 additional seats of Machines and the
VENUE OWNER hereby agrees to grant the permission to ELIXIR to manage and
operate the said additional 200 seats of Machines at the Lounge Area. The
parties agree that of these 200 seats of Machines, ELIXIR shall place an initial
120 seats at the existing lobby lounge area and the area outside the Darling
Darling lounge, which form part of the Lounge Area. With regard to the exact
location(s) for placement of the remaining 80 seats of Machines, ELIXIR and the
VENUE OWNER agree that they shall, subject to Clause 5.3(c) below, agree the
same in good faith provided that unless otherwise agreed by ELIXIR, the relevant
area(s) shall be on the lobby floor of NagaWorld; and

 

3

--------------------------------------------------------------------------------


 

Execution Copy

 

(c)          For the avoidance of doubt, the maximum total number of seats of
Machines that can be operated and managed by ELIXIR at the EGT Areas is 640
seats of Machines and ELIXIR’s rights to manage and operate the Machines under
this Agreement shall be restricted to the EGT Areas only and unless otherwise
pursuant to the terms of this Agreement, ELIXIR shall have no right to manage
and/or operate any Machines or any other machines or gaming devices in other
part of NagaWorld and/or any other premises owned by the VENUE OWNER.

 

1.2                               Subject to the terms hereof (and in particular
Clauses 2 and 3 below), it is ELIXIR’s obligations under this Agreement, at its
costs (unless otherwise specified in this Agreement) to:

 

a.              (A)  provide the Machines and the related equipment and systems
for use of the Machines, including (i) bill validators; (ii) the necessary
hardware system for supporting the slot management system (and to enter into, on
its own, the relevant agreement with the slot management system provider and to
bear the relevant software license fees charged by such provider); (iii) slot
machine bases; (iv) chairs and (v) such other tools, equipment, spare parts or
such other device or parts as may be reasonably required for the operation of
the Machines at the EGT Areas to the VENUE OWNER;

 

(B)        without prejudice to the generality of the foregoing provision,
install an initial 120 seats of Machines (the initial machines-mix thereof shall
be determined by ELIXIR and any subsequent change thereto shall be determined by
the Machines Operation Committee (as defined in Clause 1.8 below)) and other
related equipment and system as mentioned above (subject to the simultaneous
performance of the obligations by the VENUE OWNER under Clause 1.3(a) below) at
the existing lobby lounge area and the area outside the Darling Darling lounge,
which form part of the Lounge Area  as soon as reasonably practicable after the
date of this Agreement but in any case within 45 days after the date on which
the VENUE OWNER has completed the renovation to and installation of the
necessary cabling, fittings, equipment and systems as set forth in Clause
1.3(a)(B) below at such part of the Lounge Area;

 

4

--------------------------------------------------------------------------------


 

Execution Copy

 

b.                    provide all necessary technical personnel of ELIXIR to
handle all technical and maintenance issues that arise in connection with the
Machines and the related systems and equipment supplied by ELIXIR at the EGT 
Areas;

 

c.                     operate the Machines in the EGT Areas in accordance with
the terms of this Agreement;

 

d.                    comply with all applicable laws that related to its
business operation and the operation of the Machines at the EGT Areas; and

 

e.                     perform and comply with such other obligations/
undertakings on the part of ELIXIR as expressly set out in this Agreement.

 

1.3                                           Subject to the terms hereof, it is
the VENUE OWNER’s obligations under this Agreement, at its own costs (unless
otherwise specified in this Agreement) to:

 

a.                          (A)          provide (i) UPS; (ii) Genset; and
(iii) CCTV surveillance systems and all necessary electrical, cabling and other
connections, fittings and facilities which are reasonably required for the
proper installation and operation of the Machines and the related equipment and
systems supplied by ELIXIR at the EGT Areas.

 

(B)          complete within 45 days from the date of this Agreement, the
renovation of the existing lobby lounge area and the area outside the Darling
Darling lounge, which form part of the Lounge Area (including the installation
of the aforesaid cabling, fittings, equipment and systems thereto) and make such
part of Lounge Area become ready for installation and operation of the Machines
(and the related equipment and systems for use of the Machines) by ELIXIR;

 

(C)          enter into, on its own, the relevant agreement with the slot
management system provider and to bear the relevant software license fees
charged by such provider.

 

b.             without prejudice to the generality of foregoing provision,
provide (and maintain throughout the term of this Agreement) the reasonably
necessary facilities and utilities supply for the proper installation and
operation of the Machines and the related equipment and systems supplied or to
be supplied by ELIXIR at the

 

5

--------------------------------------------------------------------------------


 

Execution Copy

 

EGT Areas including but not limited to air-conditioning and stable power supply
voltage;

 

c.               carry out the gaming and wagering business and activities,
(including the Machines in the EGT Areas)  in NagaWorld  in accordance with
agreements already signed with the relevant government authorities and the terms
of this Agreement;

 

d.              comply with all applicable laws that related to its business
operation and the operation of the gaming business at NagaWorld and the
operation of the Machines at the EGT Areas; and

 

e.               perform and comply with such other obligations/ undertakings on
the part of the VENUE OWNER as expressly set out in this Agreement.

 

1.4                   Upon request by the Floor Staffs (as defined in Clause 1.6
below) of managerial grade:

 

(a)     the VENUE OWNER shall provide, food and beverage and other amenities to
the players and patrons of the Machines at the EGT Areas according to the price
set in the amenities tariff in Schedule C to this Agreement (the “Amenities
Tariff”),

 

provided that (i) the Amenities Tariff is subject to annual review by the VENUE
OWNER and approval by the Machines Operation Committee; (ii) the Cost Sharing
Formula (as defined in Clause 1.5 below) is subject to the Amenities Tariff, and
is only applicable for items no. 1-11, 15 and 16 of the Amenities Tariff;
(iii) for amenities not specified in the Amenities Tariff, the cost sharing
ratio shall be agreed separately by ELIXIR and the VENUE OWNER at the Machines
Operation Committee meeting(s).

 

1.5                   ELIXIR and the VENUE OWNER acknowledge that they have set
up a fund designated as budgeted marketing expenditure for promoting slot
business at the EGT Areas or any part thereof (“Marketing Fund”). ELIXIR and the
VENUE OWNER hereby agree that with effect from the Effective Date, the
contribution by ELIXIR and the VENUE OWNER to the Marketing Fund shall be in
accordance with the cost sharing formula stipulated in Schedule B of this
Agreement (the “Costs Sharing Formula”). ELIXIR and the VENUE OWNER further
confirm and acknowledge that the budget of the Marketing Fund for certain period
of time and the timing of the contributions to be made to the Marketing Fund by
the parties thereto shall be determined by the Machines

 

6

--------------------------------------------------------------------------------


 

Execution Copy

 

Operation Committee (as defined in Clause 1.8 below) from time to time. In
connection with the Marketing Fund, ELIXIR and the VENUE OWNER agree and confirm
that :

 

(a)                     the VENUE OWNER shall have control over the keeping of
the Marketing Fund provided that (i) the Marketing Fund shall only be applied
and used in accordance with such Marketing Plan (as defined in sub-clause
(b) below) as approved by the Machines Operation Committee (as defined in Clause
1.8 below) and/or for the purpose of funding the costs of providing the food and
beverages and other amenities (which food, beverages and other amenities shall
be charged according to the price set in the Amenities Tariff) to the players or
patrons of the Machines at the  EGT Areas or any part thereof in accordance with
Clause 1.4 above;  (ii) the VENUE OWNER shall keep proper books and records
concerning the accumulation and any usage of the Marketing Fund; and
(iii) ELIXIR shall have full audit rights (at that its sole costs) regarding the
Marketing Fund and the VENUE OWNER shall provide all necessary information that
relates to application of the Marketing Fund upon reasonable request by ELIXIR;

 

(b)                     at such time as ELIXIR and VENUE OWNER deem appropriate,
either the parties together or ELIXIR alone shall formulate such marketing and
promotion plan and the related budget for the Machines at the EGT Areas or any
part thereof (“Marketing Plan”) and put forward the same to the Machines
Operation Committee for its approval;

 

(c)                      subject to the approval by the Machines Operation
Committee, the VENUE OWNER and ELIXIR shall implement the Marketing Plan in
accordance with the approved budget within a reasonable timeframe;

 

(d)                     nothing contained in this Clause 1.5 shall preclude
either (i) the VENUE OWNER (at its sole discretion and which is not obliged to)
to carry out, at its own costs, any additional marketing and promotion plans for
NagaWorld or any part thereof (regardless of whether or not such additional
marketing and promotion events will also benefit or cover the EGT Areas or any
part of it) or (ii) ELIXIR (at its sole discretion and which is not obliged to)
to carry out, at its costs, any additional marketing and promotion plans for the
EGT Areas or any part thereof provided that such additional marketing and
promotion plans or events formulated or carried

 

7

--------------------------------------------------------------------------------


 

Execution Copy

 

out by ELIXIR shall be subject to the prior written approval of the VENUE OWNER
(such approval not to be unreasonably withheld or delayed). The parties agree
that all these additional marketing and promotion events initiated by the
respective parties shall not be funded by the Marketing Fund and shall not be
subject to approval by the Machines Operation Committee; and

 

(e)                      all records, papers, documents, materials or works (and
all the Intellectual Property Rights embedded therein) made or prepared by the
respective parties in relation to :

 

(i)             the marketing efforts as set out in Clause 1.5(d) above shall
belong to and remain the exclusive property of the relevant making or preparing
party; and

 

(ii)          the Marketing Plan (as defined in Clause 1.5(b) above) shall
belong to the VENUE OWNER and ELIXIR jointly provided that nothing contained
herein shall prevent either party at any time from using for any purpose it
thinks fit any know-how or experience gained or arising from the preparation or
implementation of such Marketing Plan, subject always to complying with the
obligations in Clause 20 in respect of the Confidential Information.

 

For the purpose of this Agreement, “Intellectual Property Rights” means patents,
trade marks, service marks, design rights (whether registrable or otherwise),
applications for any of the foregoing, copyright, know-how, trade or business
names and other similar rights or obligations whether registrable or not in any
part of the world.

 

1.6                   The parties agree that, the business in the EGT Areas
requires such number of staff as may be approved by the Machines Operation
Committee from time to time to provide the relevant services to the players and
customers of the Machines at the EGT Areas (collectively the “Floor Staffs”). In
relation to the Floor Staffs, the parties agree and confirm that :

 

(a)         ELIXIR shall be responsible for employing the Floor Staffs provided
that ELIXIR shall submit copies of the relevant resumes of the Floor Staffs to
the human resources department of the VENUE OWNER for background check. All the
salaries, wages and related expenses (the amount of which shall be subject to
the approval of the Machines Operation Committee) of the Floor Staffs shall be
paid by ELIXIR and

 

8

--------------------------------------------------------------------------------


 

Execution Copy

 

shall subsequently be shared by ELIXIR and the VENUE OWNER with effect from the
Effective Date, in accordance with the Costs Sharing Formula;

(b)         With effect from the Effective Date, all the costs for preparing
uniforms for the Floor Staffs (the amount of which shall be subject to the
approval of the Machines Operation Committee) shall be paid by ELIXIR and shall
subsequently be borne by ELIXIR  and the VENUE OWNER respectively in accordance
with the Costs Sharing Formula;

(c)          the VENUE OWNER shall provide daily meals to the Floor Staffs at
the staff canteen located within NagaWorld.  All reasonable expenses for
providing such meals to the Floor Staffs (“Meal Expenses”) shall be shared, with
effect from the Effective Date, by ELIXIR and the VENUE OWNER in accordance with
the Costs Sharing Formula;

(d)         the parties agree that (i) the VENUE OWNER shall inform ELIXIR in
writing of the amount its share of the Meal Expenses for the immediate previous
month on monthly basis. ELIXIR shall then separately bill the VENUE OWNER for
its portion of the salaries and wages as set out in Clause 1.6(a) above together
with other related expenses incurred in respect of the Floor Staffs as set out
in Clause 1.6(b) above  LESS ELIXIR’s portion of the Meal Expenses (“Net Floor
Staffs Costs”) monthly in each calendar month and the VENUE OWNER shall pay its
portion of the Net Floor Staffs Costs on or before the fifteenth (15th) day of
the following calendar month. Any overdue payment shall bear interest at the
rate set out in Clause 3.4 below; and

(e)          ELIXIR shall reserve rights to lay-off or impose any disciplinary
actions on any particular Floor Staff and to recruit any replacement thereof
provided that the total number of Floor Staffs employed at any given time during
the term of this Agreement shall not be materially lower than the number as
determined by the Machines Operation Committee from time to time. Without
prejudice to the abovementioned rights of ELIXIR, in case any Floor Staff has
committed any offence and/or any material breach of the “Rules & Regulations” of
NagaWorld (as defined in Clause 10.2 below) and if ELIXIR fails to take
appropriate disciplinary actions against the relevant Floor Staff, the Machines
Operation Committee shall have the rights to impose such necessary disciplinary
actions (including, but not limited to, lay-off, if appropriate) against the
relevant Floor Staff.

 

1.7                               During the term of this Agreement, the VENUE
OWNER agrees and undertakes that it will always maintain the floor area of the
EGT Areas with the Machines pursuant to the terms hereof on an exclusive basis
provided that the initial machines-mix thereof shall be determined by

 

9

--------------------------------------------------------------------------------


 

Execution Copy

 

ELIXIR and any subsequent change thereto shall be determined by the Machines
Operation Committee. For the avoidance of doubt, nothing in this Clause 1.7
shall preclude or prohibit the VENUE OWNER from, at its own costs, leasing,
purchasing or acquiring any electronic gaming machine from any third party for
operations at any other areas of NagaWorld save and except for the EGT Areas and
the Third Party Area (as defined in Clause 5.3(c) below). In the event that the
VENUE OWNER has breached this undertaking, ELIXIR may issue a written notice
demanding the VENUE OWNER to rectify the breach by removing all gaming machines
not provided by ELIXIR from the EGT Areas in accordance with Clause
9.1(a) below.

 

1.8                              The parties confirm that they have set up a
machine operation committee comprising two representatives (who are senior
personnel) from each of the VENUE OWNER and ELIXIR for the purpose of operating
and management of the electronic gaming machines provided by ELIXIR at the
designated areas within NagaWorld  and those related matters to be managed by
this committee as set out in this Agreement (“Machines Operation Committee”).
During the term of this Agreement, the parties agree that : (i) the Machines
Operation Committee shall delegate to ELIXIR the authority to manage the daily
slot operation at the EGT Areas; and (ii) the VENUE OWNER and ELIXIR shall
maintain such Machines Operation Committee for discussion and if applicable,
determination of all major issues relating to the slot business operation at the
EGT Areas and unless otherwise agreed in writing by the VENUE OWNER and ELIXIR,
the Machine Operation Committee shall always comprise four members. The members
of the Machines Operation Committee shall meet (whether by physical meeting or
telephone conference) on at least a monthly basis during the term of this
Agreement to jointly approve and monitor the Marketing Fund and to review
performance results of the Machines and if necessary, to consider the necessary
improvement measures. The quorum for all meetings of the Machines Operation
Committee shall be at least two, one representative from the VENUE OWNER and one
representative from ELIXIR. All decisions of the Machines Operation Committee
shall be made by way of unanimous consent of the members present at the relevant
meeting. In case any deadlock occurs at the Machines Operation Committee, the
relevant issue which is the subject of the deadlock shall be escalated to the
respective chief executive officers of the VENUE OWNER and ELIXIR for discussion
and resolution (the “CEOs Discussion”), and if no agreement has been reached
within 30 days from the date upon the CEOs Discussion commences, the relevant
issue shall be treated as a dispute and the dispute resolution procedure under
Clause 15 below shall apply.

 

10

--------------------------------------------------------------------------------


 

Execution Copy

 


WITHOUT PREJUDICE TO THE GENERALITY OF THE FOREGOING, THE PARTIES AGREE AND
CONFIRM THAT THE MACHINES OPERATION COMMITTEE SHALL BE IN CHARGE OF THE
FOLLOWING FUNCTIONS AND/OR DECISIONS MAKING  :


 

(a)               the determination of annual budget for the Marketing Fund for
the EGT Areas or any part thereof (and any subsequent revision to such annual
budget) and the amount of the Marketing Fund which may be reasonably incurred
and the timing of contributions thereto by the parties, and if applicable,
approval of any proposed Marketing Plan (as defined in Clause 1.5 above); the
determination of the cost sharing ratio for any amenities provided to the
players and patrons of the Machines which are not specified in the Amenities
Tariff; and the determination of such other number of Floor Staffs as may be
reasonably required for operation of the electronic gaming machine business as
mentioned in Clause 1.6 above;

 

(b)               the determination of any reasonably necessary alteration,
amendment, modification or addition to the Machines; and the determination of
the pay-out percentage and/or gaming client winning of any particular Machine
(and any subsequent change thereof), provided that the consent of any member of
the Machines Operation Committee shall not be unreasonably withheld if the
proposed relevant pay-out percentage and/or gaming client winning is set in
accordance with the then prevailing pay-out policy of the VENUE OWNER for
NagaWorld and not outside the range of  *** (inclusive of jackpot but exclusive
of loyalty reinvestment);

 

(c)                the determination of the lay-out plan of the  EGT Areas or
any part thereof and the location for the Machines to be placed (and any
subsequent change thereof). Once the Machines have been installed according to
the approved lay-out plan and location, no such Machine shall be moved by either
the VENUE OWNER or ELIXIR (or any of their respective employees or agents) away
from the relevant designated location unless consents from both the VENUE OWNER
and ELIXIR are obtained  provided that ELIXIR shall have the rights to propose
to the Machines Operation Committee for moving of any Machines within the EGT
Areas from time to time as it deems appropriate

 

--------------------------------------------------------------------------------

*** Text has been omitted pursuant to  Registrant’s confidential treatment
request filed with the Securities and Exchange Commission (“Commission”)
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted
text has been filed separately with the Commission

 

11

--------------------------------------------------------------------------------


 

Execution Copy

 

and if such proposed moving is intended to improve revenue or is due to the fact
that the location of any of particular Machine(s) affects the slot business of
the EGT Areas or any relevant part thereof, then under such circumstance, the
consent should not be unreasonably withheld by the VENUE OWNER’s 
representative(s) at the Machines Operation Committee;

 

(d)               any subsequent increase or decrease in the number of machines
provided by ELIXIR at the EGT Areas or any part thereof (provided that (i) the
maximum total number of seats of Machines operated and managed by ELIXIR at the
EGT Areas under this Agreement shall not exceed 640 seats; (ii) any  addition of
operating Machines by ELIXIR (but without exceeding the maximum operating
permission of 640 seats of Machines) will only require the approval of the
Machines Operation Committee on the lay-out plan of the EGT Areas or the
relevant part thereof including the location(s) for placement of such additional
Machines as contemplated under sub-clause (c) of this Clause above; and
(iii) all Machines so added to the EGT Areas  shall be governed by this
Agreement); any change in gaming machines-mix at any part of the EGT Areas
and/or any necessary change of games of the Machines provided that when
considering whether or not the necessary change of games is required, the
following factors shall be taken into account by the Machines Operation
Committee :

 

(i) a change of game or change of Machine at the EGT Areas may only be required
if the Monthly Gross Win (as defined in Clause 3.1 below) of a particular
Machine for a period of three consecutive months falls below 30% of the total
floor average gross win of all Machines provided by ELIXIR at the entire EGT
Areas for that period; and

 

(ii) notwithstanding the circumstance mentioned in sub-clause (i) above, there
shall not be any change of Machine or change of game for the relevant Machine in
issue at the EGT Areas if the Monthly Gross Win generated by that particular
Machine has attained a satisfactory performance level as determined by the
Machines Operation Committee.

 

ELIXIR shall perform, as the case may be, the relevant game change at the EGT
Areas within 45 days or in case of change of Machine at the EGT Areas, within 60
days or such longer period as may be reasonably

 

12

--------------------------------------------------------------------------------


 

Execution Copy

 

required for the shipment of the replacement machine, from the date of relevant
determination by the Machines Operation Committee.

 

1.9                               Notwithstanding anything to the contrary
contained herein, for the avoidance of doubt, all the cage control, provision
and maintenance of a reasonably sufficient amount of money as operation float
and financial management functions in relation to the Machines at the EGT Areas
shall be responsible by the VENUE OWNER at its sole costs.

 

2.                                      DELIVERY, TAXES AND ACCEPTANCE

 

2.1                              ELIXIR shall be responsible for arranging for
the transportation (including but not limited to the selection of the common
carrier) of the Machines, the related equipment and systems and/or spare parts
and/or devices, and insurance during transit, from their relevant places of
origin/ manufacturing bases to the EGT Areas.  All costs and expenses incurred
in relation to such transportation and insurance shall solely be borne by
ELIXIR.

 

2.2                               It is agreed by the parties that :

 

(a)          ELIXIR will bear all taxes and duties under the applicable
jurisdictions of the relevant places of origin/ manufacturing bases for the
export of the Machines, the related equipment and systems and/or spare parts
that supplied by it hereunder and ELIXR will bear all taxes and duties that
relate to the import (into Cambodia) of the Machines, the related equipment and
systems and/or spare parts.

 

(b)         the VENUE OWNER will bear the monthly gaming taxes in connection
with all the gaming operations at NagaWorld (which cover, inter alia, the
electronic gaming machine business operation at the EGT  Areas); and

 

(c)          each party hereto shall bear its own profit or corporate income tax
and/or (if applicable) any value added tax and/or any withholding tax on wages,
interest and dividends payable by that party.

 

2.3                              Since ELIXIR owns the legal title to the
Machines and, the installation of the Machines and the related equipment and
systems at the EGT Areas is the sole responsibility of ELIXIR. ELIXIR shall at
its costs, be responsible for the maintenance and repair of the Machines, the
relevant related equipment and systems or any part or devices thereof

 

13

--------------------------------------------------------------------------------


 

Execution Copy

 

supplied by it (unless the relevant damage of the Machines is caused by the
wilful default or negligence of the VENUE OWNER, its employees or agents, in
which case, the reasonable repairing costs shall be borne by the VENUE OWNER).

 

3.                                      CONSIDERATION

 

3.1                               In consideration of the entering into of this
Agreement and the respective undertakings and obligations of each party hereto :

 

(a)                     ELIXIR shall pay a one-off non-refundable contract
amendment fee of US$1,375,000 (United States Dollars One Million and Three
Hundred and Seventy-Five Thousand Only) (“Contract Amendment Fee”) to the VENUE
OWNER for its agreement to align the commercial terms of the existing slot
operation at the Original Area, the Additional Lobby Floor Area and the Chinese
Restaurant Area with the terms of operation at the Lounge Area, by way of US
dollars cheque by the following instalments :

 

(i)                         the first installment of US$687,500 upon the signing
of this Agreement;

 

(ii)                      the second installment of US$343,750 on or before
15th January 2010; and

 

(iii)                   the remaining balance of US$343,750 on or before
31st January 2010;

 

(b)                     ELIXIR shall pay a lump sum amount of US$4,100,000
(United States Dollars Four Million and One Hundred Thousand Only) to the VENUE
OWNER by way of US dollars cheque as commitment fee (the “Commitment Fee”) by
the following installments :

 

(i)                         the first installment of US$2,050,000 upon the
signing of this Agreement;

 

(ii)                      the second installment of US$1,025,000 on or before
15th January 2010; and

 

(iii)                   the remaining balance of US$1,025,000 on or before
31st January 2010;

 

14

--------------------------------------------------------------------------------


 

Execution Copy

 

(c)                      ELIXIR and the VENUE OWNER shall be entitled to share
the Gross Win (as defined below) generated by all Machines in the EGT Areas
according to the following  ratio (subject however to Clauses 3.2 below) with
effect from the Effective Date :

 

(i)                                     ELIXIR shall be entitled to Twenty-Five
percent (25%) of the Gross Win; and

 

(ii)                                  the VENUE OWNER shall be entitled to
Seventy-Five percent (75%) of the Gross Win.

 

For the purpose of this Agreement,

 

“Gross Win” shall mean either the “Daily Gross Win” or, as the case may be, the
“Monthly Gross Win”;

 

“Daily Gross Win” of the Machines represents all amounts played in/ wagered on
all the Machines at the EGT Areas (or if the context so specifies, any
particular part of the EGT Areas) during a calendar day reduced by (i) the
winnings (including but not limited to jackpot, if applicable) paid out; (ii) if
applicable, all amounts deposited into the Machines at the EGT Areas (or if the
context so specifies, the relevant part of the EGT Areas)  to ensure there are a
sufficient number of coins to pay out the winnings, during the same day; and
(iii) any negative Daily Gross Win of the immediate preceding day; and

 

“Monthly Gross Win” of the Machines represents all amounts played in/ wagered on
all the Machines at the EGT Areas (or if the context so specifies, any
particular part of the EGT Areas) during a calendar month reduced by both
(i) the winnings (including but not limited to jackpot, if applicable) paid out
and (ii) if applicable, all amounts deposited into the Machines at the EGT Areas
(or if the context so specifies, the relevant part of the EGT Areas) to ensure
there are a sufficient number of coins to pay out the winnings, during the same
month.

 

3.2                              The VENUE OWNER and ELIXIR agree that all
collections and counting of monies from the drops of the Machines shall be
performed in the presence of ELIXIR’s personnel and ELIXIR’s personnel shall
present to the  EGT Areas to attend to the collection and counting of monies.
The procedure of the computation of the Daily Gross Win generated from the slot
operation at the EGT Areas or any part thereof and the collection of the same by
ELIXIR is set out in Schedule D of

 

15

--------------------------------------------------------------------------------


 

Execution Copy

 

this Agreement (the “Collection Procedure”). For the avoidance of doubt, :

 

(a)                                on and at any time prior to the Chinese
Restaurant Area Gross Win Receipt Date (as defined below) ELIXIR shall be
entitled to 100% of the Daily Gross Win for the slot operation at the  Chinese
Restaurant Area and the same shall be collected by ELIXIR on a daily basis in
accordance with the Collection Procedure unless and until ELIXIR have received a
total accumulated Gross Win of US$7,300,000 from the slot operation at the
Chinese Restaurant Area (the “Chinese Restaurant Area Gross Win Receipt Date”).
ELIXIR acknowledges that as at 15th December 2009, it has received an
accumulated Gross Win of US$3,107,912 from the slot operation at the Chinese
Restaurant Area;

 

(b)                                from the day immediately after the Chinese
Restaurant Area Gross Win Receipt Date, the Daily Gross Win generated at the
Chinese Restaurant Area shall actually be distributed to and collected by the
ELIXIR and the VENUE OWNER according to the revenue sharing ratio set forth in
Clauses 3.1(c) and the relevant portion, namely 25% of the Daily Gross Win
generated at the Chinese Restaurant Area shall be distributed to ELIXIR on a
daily basis in accordance with the Collection Procedure;

 

(c)                                 on and at any time prior to the Lounge Area
Gross Win Receipt Date (as defined below) ELIXIR shall be entitled to 100% of
the Daily Gross Win for the slot operation at the Lounge Area and the same shall
be collected by ELIXIR on a daily basis in accordance with the Collection
Procedure unless and until ELIXIR have received a total accumulated Gross Win of
US$5,470,000 from the slot operation at the Lounge Area (the “Lounge Area Gross
Win Receipt Date”);

 

(d)                                from the day immediately after the Lounge
Area Gross Win Receipt Date, the Daily Gross Win generated at the Lounge Area
shall actually be distributed to and collected by the ELIXIR and the VENUE OWNER
according to the revenue sharing ratio set forth in Clauses 3.1(c) and the
relevant portion, namely 25% of the Daily Gross Win generated at the Lounge Area
shall be distributed to ELIXIR on a daily basis in accordance with the
Collection Procedure; and

 

16

--------------------------------------------------------------------------------


 

Execution Copy

 

(e)                                 with effect from the Effective Date, the
relevant portion, namely 25% of the Daily Gross Win generated at the Original
Area and the Additional Lobby Floor Area shall be distributed to ELIXIR on a
daily basis in accordance with the Collection Procedure.

 

Save in case of manifest error and subject to Clause 3.3 below, the Daily
Collection Report and the Cancelled Credit Report (as mentioned in the
Collection Procedure) prepared by the VENUE OWNER shall be the sole basis of
computing the Gross Win and the amounts entitled by ELIXIR.

 

3.3                              ELIXIR shall have full audit rights (at its
sole costs) regarding the performance of the Machines for the purpose of
verifying the amount of the Gross Win and the VENUE OWNER shall provide all
reasonably necessary information that relates to the performance of the Machines
(including but not limited to the relevant books and records) upon reasonable
request by ELIXIR for performing such audit. The VENUE OWNER also agrees that it
will provide all reasonable assistance, information and access thereto
(including but not limited to allowing ELIXIR and any persons nominated by
ELIXIR to enter into the EGT Areas or any part thereof at any reasonable time
with prior appointment) to ELIXIR for its performance of such audit.

 

3.4                              All overdue payment from either party under
this Agreement shall bear interest at an annual rate of 18% per annum from the
date when such payment become due up to the actual date of payment.

 

3.5                              The VENUE OWNER agrees that all distributions
of Gross Win to ELIXIR will be made in the currency collected from the Machines
at the EGT Areas. Unless otherwise approved by the Machines Operation Committee,
all Machines at the EGT Areas shall only accept US dollars.

 

4.                                     OWNERSHIP AND TITLE

 

4.1                              The Machines and all related equipment and
systems, spare parts, components used therein or thereof supplied by ELIXIR
hereunder are and shall remain personal property of ELIXIR notwithstanding that
the Machines and all related equipment and systems, spare parts, components used
therein or thereof or any part of it may now or hereafter be affixed to
NagaWorld and/or the EGT  Areas or any part thereof during the term of this
Agreement.

 

4.2                              Ownership and title to each item of the
Machines and all related equipment and systems, spare parts, components used
therein or

 

17

--------------------------------------------------------------------------------


 

Execution Copy

 

thereof supplied by ELIXIR hereunder shall remain with ELIXIR at all times and
the VENUE OWNER shall have no right, title or interest therein except as
expressly set forth in this Agreement.

 

4.3                           During the term of this Agreement and thereafter
until ELIXIR has repossessed the Machines, ELIXIR shall procure each piece of
the Machines to bear identification showing its inventory and/or serial number,
and the fact of ELIXIR’s ownership, which identification shall not be altered,
defaced, covered or removed by the VENUE OWNER.

 

4.4                              The VENUE OWNER acknowledges and agrees that
any and all of the Intellectual Property Rights (as defined in Clause 1.5 above)
used or embodied in or in connection with and all text, audio, video, still
images, data (including but not limited to the patrons/players data base) and
information collected by or stored in the Machines, and/or the related equipment
and systems supplied by ELIXIR hereunder shall at all times remain the property
of ELIXIR or, as the case may be, the relevant manufacturers and/or developers
of the Machines and/or the related equipment and systems.

 

5.                                      REPRESENTATIONS, WARRANTIES AND
UNDERTAKINGS

 

5.1                               Each party hereby represents and warrants to
the other party that:

 

(a)                            It has the corporate and legal power or authority
to enter into this Agreement and to deliver and perform its obligations
hereunder according to the terms of this Agreement, and that it has taken all
necessary corporate and legal or other actions to authorize its entry into and
performance of this Agreement;

 

(b)                            This Agreement constitutes legal, valid and
binding obligation, enforceable in accordance with its terms and conditions;

 

(c)                             The execution and/or performance of this
Agreement does not and will not contravene any provision of its Articles of
Association and Bye-Laws or any other equivalent constitutional documents, does
not and will not violate any applicable laws or regulations of the jurisdiction
of its incorporation or organization, and does not and will not conflict with or
result in a breach of any contract, agreement or other obligation to which it
may be bound; and

 

18

--------------------------------------------------------------------------------


 

Execution Copy

 

(d)                            All consents, approvals, licenses, permits,
authorizations, declarations, filings and registrations necessary for the due
execution, delivery, and performance of this Agreement have been obtained or
effected, and all such consents, approvals, licenses, permits, authorizations,
declarations, filings and registrations remain in full force and effect during
the term of this Agreement.

 

5.2                              Without prejudice to the generality of
foregoing provisions in Clause 4 above, during the term of this Agreement and
thereafter until ELIXIR has repossessed the Machines :

 

(a)         the VENUE OWNER undertakes that it will take all reasonable care and
security control of the EGT Areas and ELIXIR undertakes that the Machines shall
be kept in good and serviceable condition (reasonable fair wear and tear and
deficiency, defect or break down arising from normal usage excepted) and since
ELIXIR has the legal title to the Machines, ELIXIR shall insure the Machines
against loss of or damage to the Machines howsoever caused (including those loss
or damage caused by the negligence of ELIXIR’s staff or agent);

 

(b)         the VENUE OWNER represents that the business in the EGT Areas has
obtained all necessary governmental or third party’s permissions, licences
(including but not limited to relevant gaming license), permits, approvals and
consents and undertakes to use its best endeavours to keep such permission,
licences, permits, approvals and consents effective throughout the term of this
Agreement and each party undertakes to the other that it will comply with all
applicable laws in relation to the operation of the Machines at the EGT Areas;

 

(c)          each of the VENUE OWNER and ELIXIR undertakes to each other that it
will not and will procure their respective employees or agents  not to, make or
cause or permit to be made any alteration, amendment, modification or addition
to the Machines, or any part or component (except maintaining and/or repairing
of the Machines as set out in sub-clause (d) of this Clause 5.2) thereof without
the approval of the Machines Operation Committee and that any such alteration or
modification, if approved by the Machines Operation Committee, of whatsoever
kind shall belong to and become the property of ELIXIR and form part of the
Machines;

 

(d)         the VENUE OWNER undertakes that it will not and will procure its
employees or agents not to, carry out any repair and/or maintenance works to the
Machines by itself unless such repair and/or maintenance works are performed by
ELIXIR’s technician; or (ii) with the presence of/ under the instructions of 
ELIXIR’s technician;

 

19

--------------------------------------------------------------------------------

 


 

Execution Copy

 

(e)   the VENUE OWNER undertakes that it will permit ELIXIR and any technical
persons nominated by ELIXIR to enter into the EGT Areas at any reasonable time
so as to inspect and/or repair the Machines, if necessary and to enable ELIXIR
and its authorised personnel to perform its obligations or exercise its rights
hereunder (including but not limited to the carrying out of the relevant audit
pursuant to Clause 1.5(a)(iii) and/or Clause 3.3 and the overseeing of the
collections and counting of monies from the drops of the Machines pursuant to
Clause 3.2  and the Collection Procedure);

 

(f)    each of the VENUE OWNER and ELIXIR undertakes to the other that it will
not use or permit the Machines to be used in contravention of any statutory
provision or regulation or in any way contrary to law or for any purpose for
which the Machines are not designed or reasonably suitable. Each party also
undertakes to the other that it will comply with all applicable laws and
governmental regulations in relation to the operation of the Machines at the EGT
Areas and neither party shall conduct any illegal or dishonest gaming activities
at the EGT Areas, including but not limited to money laundering or resort of
facilitate directly or indirectly to dishonest means to manipulate any gaming
activities;

 

(g)   ELIXIR undertakes that, unless with the prior approval of the VENUE OWNER
it will not sell or offer for sale, assign, mortgage, pledge, create any
charge,  lien or encumbrances,  sub-let or lend out the Machines or in any way
part with the Machines or any interest therein provided that such approval from
the VENUE OWNER shall not be withheld if the mortgage, pledge or creation of
lien or other encumbrances is for the purpose of obtaining financing by ELIXIR
from licensed banks;

 

(h)   the VENUE OWNER and ELIXIR undertakes to each other that it will
punctually pay, if applicable, their respective own license fees, service
charges, taxes, levies and other outgoings or payments for the carrying on the
gaming machine business in the EGT Areas. For the avoidance of doubt, the VENUE
OWNER shall, to the extent within its control, ensure that there is electricity,
gas and water supply to the EGT Areas and shall be solely responsible for paying
(if applicable) the electricity, gas, water and other utilities charges,
property tax and related duties in respect of NagaWorld and more particularly,
the EGT Areas;

 

(i)    the VENUE OWNER undertakes that it will not and will procure its
employees or agents not to, move the Machines or any part thereof from the EGT
Areas to other location without ELIXIR’s prior consent in writing;

 

(j)    ELIXIR warrants that all the Machines used for the operation in the EGT
Areas  have been fully paid for and the Machines are not subject to

 

20

--------------------------------------------------------------------------------


 

Execution Copy

 

any charge, lien or encumbrances (subject to Clause 5.2(g) above, foreclosure or
any court proceedings , any litigation or claims by any third party;

 

(k)   The VENUE OWNER undertakes and warrants that during the term of this
Agreement, it will not transfer its Gaming License (as defined in Recital B
above) to any other entity;

 

(l)    in respect of the EGT Areas, the VENUE OWNER undertakes and agrees that
apart from housing the Machines provided by ELIXIR, the Chinese Restaurant Area
shall also contain the following facilities and/or reasonably sufficient spaces
for the following functions :

 

(i)    a treasury cage;

(ii)   a snack bar capable of providing hot food; and

(iii) a resting area with at least four tables allowing customers and patrons to
rest and eat;

 

(m)        ELIXIR undertakes and warrants that the Machines provided are of
reasonable working conditions for the purpose of the business, and shall use its
reasonable endeavours in providing upgrade (if deemed necessary by the Machines
Operation Committee under the relevant circumstances) to the bill validators for
the purpose of differentiating and rejecting any counterfeit notes and coins,
and should indemnify and compensate the VENUE OWNER in respect of all losses,
damages (other than the loss of goodwill, prospective profits or anticipated
income), charges and expenses incurred or suffered by the VENUE OWNER due to
machine malfunctions, system errors, damages, skimming or the like which are
caused by any negligence or default of ELIXIR. For the avoidance of doubt, any
failure or omission in detecting counterfeit notes or coins or other schemes of
illegal or dishonest gaming activities by any of the Machines, related systems
or equipment provided or supplied by ELIXIR hereunder shall not be regarded as
negligence or default on the part of ELIXIR. In the case of discovery of
counterfeit notes or coins, the parties agree that the responsibility or the
apportionment of loss shall be discussed and approved by the Machines Operation
Committee on a case by case basis. After any installation of the Machines at the
EGT Areas or any part thereof, the VENUE OWNER shall, in the presence of
ELIXIR’s representative(s), inspect the working conditions of the relevant
Machines and the related equipment and systems provided by ELIXIR for the slot
operation at the EGT Areas and shall accept the same in good faith.

 

21

--------------------------------------------------------------------------------


 

Execution Copy

 

5.3      The parties further agree that :

 

(a)   in relation to the area adjacent to the Chinese Restaurant Area, which is
described as the “Main Casino Hall” in the floor plan attached hereto (the
“Adjacent Area”), the VENUE OWNER shall :

 

(i)            ensure that for a period from the Effective Date to
30th September 2011, the Adjacent Area will be used as gaming floor for
traditional table games (but not electronic gaming machines or other purposes
unless the VENUE OWNER has first offered, by written notice, such area to ELIXIR
for its placement and operation of Machines under this Agreement [(without
prejudice to the generality of Clause 5.3(c) below)]. Upon receipt of such
written notice, ELIXIR shall have one month to consider the offer. Upon written
acceptance made by ELIXIR, the Adjacent Area shall be regarded as part of the
Lounge Area and ELIXIR shall be entitled to place Machines at such area (subject
to approval of the relevant lay-out plan by the Machines Operation Committee as
contemplated under Clause 1.8(c) above) as it deems appropriate (provided always
that the total number of operating Machines on all EGT Areas as a whole does not
exceed 640 seats).  In case ELIXIR fails to respond within the said one month
period, or prior to expiration of the said one month period, indicates by
written notice that it has no intention to operate and manage Machines at the
Adjacent Area, then the VENUE OWNER shall freely exploit and make use of the
Adjacent Area); and

 

(ii)           ensure that the Adjacent Area shall at all times during the term
of this Agreement, has a passage way accessing to the Chinese Restaurant Area.

 

(b)   ELIXIR  may station its  selected crew of Floor Staffs at the EGT Areas,
PROVIDED ALWAYS THAT such personnel do not, in the reasonable opinion of VENUE
OWNER, in any way affect, hinder, influence or obstruct the proper running of
the casino operations at the  EGT Areas or any part thereof, and PROVIDED ALWAYS
THAT the VENUE OWNER shall be entitled at any time by way of 30  days’ advance
written notice to refuse entry of any such person(s) to the premises of
Nagaworld, with valid reason stated for such refusal.  In case ELIXIR has any
objection to such notice, it shall raise the same with the Machines Operation
Committee and the matter shall be discussed and resolved by the Machines
Operation Committee accordingly.

 

22

--------------------------------------------------------------------------------


 

Execution Copy

 

(c)the VENUE OWNER agrees that if during the term of this Agreement, there is
any other suitable and available areas for operation of electronic gaming
machines on the lobby floor of NagaWorld (collectively “Suitable Area”), the
VENUE OWNER will first offer, by written notice, to ELIXIR for including the
Suitable Area or any part thereof as part of the Lounge Area and permit ELIXIR
to operate and manage its Machines there pursuant to the terms of this
Agreement. Upon receipt of such written notice, ELIXIR shall have two months to
consider the offer (save that ELIXIR shall only have a one month period to
consider if the Suitable Area is the Adjacent Area or any part thereof in
accordance with Clause 5.3(a)(i) above). Upon written acceptance made by ELIXIR,
the Suitable Area or the relevant part thereof shall be regarded as part of the
Lounge Area and ELIXIR shall be entitled to place Machines at such area (subject
to approval of the relevant lay-out plan by the Machines Operation Committee as
contemplated under Clause 1.8(c) above) as it deems appropriate (provided always
that the total number of operating Machines on all EGT Areas as a whole does not
exceed 640 seats).  In case ELIXIR fails to respond within the said two month
period, or prior to expiration of the said two month period, indicates by
written notice that it has no intention to operate and manage Machines at the
Suitable Area or the relevant part thereof, then the VENUE OWNER shall freely
exploit and make use of the Suitable Area or the relevant part thereof
(including but not limited to turning the same for table games).

 

5.4      Each of the VENUE OWNER and ELIXIR hereby warrants that it shall
indemnify, defend and save harmless from the other, from and against all claims,
lawsuits, losses, damages and expenses arising out of or resulting from any
breach or inaccuracy of its relevant representations, warranties or undertakings
set out in this Agreement.

 

6.                                     GUARANTEE

 

6.1                             In consideration of the VENUE OWNER agreeing to
enter into this Agreement, the Guarantor hereby guarantees to the VENUE OWNER
and its permitted successors, transferees and assigns the due and punctual
performance and observance by ELIXIR of all its obligations under this Agreement
or arising from any termination of this Agreement and if the ELIXIR defaults in
payment of any sum when due or any amount payable to the VENUE OWNER under this
Agreement or arising from its termination, the Guarantor shall immediately on
demand by the VENUE OWNER, unconditionally pay

 

23

--------------------------------------------------------------------------------


 

Execution Copy

 

that amount to the VENUE OWNER as if it was ELIXIR and, without prejudice to the
foregoing, as an independent and primary obligation of the Guarantor. The
Guarantor unconditionally and irrevocably agrees to indemnify and keep
indemnified the VENUE OWNER from and against all losses, damages, costs, claims,
liabilities, demands and expenses of whatsoever nature which it may suffer or
incur arising from the failure of ELIXIR to comply with any of its obligations,
or discharge any of its liabilities under this Agreement or through any of the
guaranteed obligations becoming unenforceable, invalid, or illegal (on any
grounds whether known to them or to ELIXIR or not).

 

6.2          If any of the obligations of ELIXIR that are the subject of the
guarantee contained in this Clause 6 (such guarantee being hereinafter referred
to as “the Guarantee”) cease to be valid or enforceable (in whole or in part) on
any ground whatsoever (including, but not limited to, any defect in or want of
powers of the relevant party or irregular exercise thereof or any lack of
authority on the part of any person purporting to act on behalf of the relevant
party or any legal or other limitation, disability or incapacity, or any change
in the constitution of, or any amalgamation or reconstruction of, or the
liquidation receivership or insolvency of the relevant party), the Guarantor
shall nevertheless be liable to the VENUE OWNER in respect of the purported
obligation or liability as if the same were fully valid and enforceable and the
Guarantor was the principal obligors in respect thereof.

 

6.3          The liabilities of the Guarantor under the Guarantee shall not be
discharged or affected in any way by:-

 

(a)           the VENUE OWNER compounding or entering into any compromise,
settlement or arrangement with ELIXIR or any other person; or

 

(b)           any variation, extension, increase, renewal, determination,
release or replacement of this Agreement whether or not made with the consent or
knowledge of the Guarantor; or

 

(c)           the VENUE OWNER granting any time, indulgence, concession, relief,
discharge or release to ELIXIR or any other person realising, giving up,
agreeing to any variation, renewal or replacement of, releasing, abstaining from
or delaying to taking advantage of or otherwise dealing with any securities from
or other rights or remedies which it may have against ELIXIR or any other
person; or

 

24

--------------------------------------------------------------------------------


 

Execution Copy

 

(d)           any other matter or thing which, but for this provision, might
exonerate or affect the liabilities of the Guarantor.

 

6.4          The VENUE OWNER shall not be obliged to take any steps to enforce
any rights or remedy against ELIXIR before enforcing the Guarantor.  The
Guarantee is in addition to any other security or right now or hereafter
available to the VENUE OWNER.

 

7.             INSURANCE

 

7.1      The VENUE OWNER shall, at its own expenses, insure the property (other
than the Machines and the related equipment and systems supplied by ELIXIR) and
the premises within the EGT Areas with any insurance companies as it deems
proper against all loss or damage to them that may be occurred.

 

7.2      ELIXIR shall, at its own expense, insure the Machines and the related
equipment and systems supplied by ELIXIR (including insurance for those loss or
damage caused by the negligence of ELIXIR’s staff or agent) with any insurance
companies as it deems proper against all loss or damage to them that may be
occurred after the same being delivered onto the EGT Areas.

 

7.3      When ELIXIR takes out such insurance policy as mentioned in Clause 7.2
above, the VENUE OWNER shall upon written request by ELIXIR at any time to allow
the personnel(s) of such insurance company to enter into the EGT Areas or any
part thereof at reasonable time with prior appointment to inspect, examine and
take stock of the relevant Machines and the related equipment and systems
supplied by and belongs to ELIXIR.

 

7.4          When ELIXIR takes out such insurance policy as mentioned in Clause
7.2 above, ELIXIR shall provide a copy of the terms and conditions of the
relevant insurance policy to the VENUE OWNER. Subject to the provision of copy
of such terms and conditions (or a summary thereof), the VENUE OWNER and ELIXIR
undertakes and agrees to the other that it will not use or allow the Machines
and the related equipment and systems provided by ELIXIR to be used for any
purpose not permitted by the terms and conditions of any policy of insurance for
the time being relating to the Machines and such related equipment and systems
and the VENUE OWNER and ELIXIR shall not do or allow to be done any act or thing
whereby such insurance may be invalidated.

 

25

--------------------------------------------------------------------------------


 

Execution Copy

 

7.5          In the event of any loss of or damage to all or any part of the
Machines and the related equipment and systems and ELIXIR initiates claims
against any insurance company, the technical personnel of ELIXIR shall give
immediate notice to VENUE OWNER and upon reasonable request by ELIXIR, the VENUE
OWNER shall provide such reasonable assistance to ELIXIR in relation to the
making of any appropriate claim or claims under the said insurance policy.

 

7.6          In the event of any loss of or damage to any property or premises
at the EGT Areas or any part thereof and the VENUE OWNER initiates claims
against any insurance company, the VENUE OWNER shall give immediate notice to
ELIXIR and upon reasonable request by the VENUE OWNER, ELIXIR shall provide such
reasonable assistance to the VENUE OWNER in relation to the making of any
appropriate claim or claims under the relevant insurance policy.

 

8.             MODIFICATIONS

 

8.1          No modifications or amendments of this Agreement shall be valid
unless the same is made in writing and signed by the authorized signatories of
both VENUE OWNER and ELIXIR to signify mutual agreement.

 

8.2          No waiver of any provision of this Agreement shall be valid unless
made in writing and signed by the authorized signatory of the party against whom
it is sought to be enforced.

 

8.3          The failure of a party at any time to insist upon strict
performance of any condition, promise, agreement, or understanding as set forth
herein shall not be construed as a waiver or relinquishment of the right to
insist upon strict performance of the same or other condition, promise,
agreement, or understanding at a future time.

 

8.4          Nothing herein shall be construed as to create a relationship of
partnership, joint venture, or agency between the parties hereto and no agent,
employee or contractor of either the parties herein shall be deemed to be the
agent, employee or contractor of the other.

 

9.             TERMINATION AND RETURN OF MACHINES

 

9.1          Prior to the expiration of the term of this Agreement, either
ELIXIR or the VENUE OWNER may terminate this Agreement :-

 

(a)   by immediate written notice to the other party (the “Defaulting

 

26

--------------------------------------------------------------------------------


 

Execution Copy

 

Party”) if the Defaulting Party is in material breach of any terms of this
Agreement and, where the breach is capable of remedy, the Defaulting Party has
failed to remedy the breach within 30 days of the date of a written notice from
the non-defaulting party is served to the Defaulting Party specifying the breach
and requiring its remedy; or

 

(b)   by immediate written notice to the Defaulting Party if the Defaulting
Party commits an Event of Liquidation.

 

For the purpose of this Agreement, “Event of Liquidation”, in respect of a
party, means:

 


(I)            THE FILING OF AN APPLICATION FOR THE WINDING-UP WHETHER VOLUNTARY
OR OTHERWISE (EXCEPT FOR THE PURPOSE OF A BONA FIDE RECONSTRUCTION OR
AMALGAMATION), OR THE ISSUE OF A NOTICE SUMMONING A MEETING AT WHICH IT IS TO BE
MOVED A RESOLUTION PROPOSING THE WINDING-UP OF THE PARTY, PROVIDED THAT THE
APPLICATION, NOTICE OR RESOLUTION IS NOT WITHDRAWN, INVALIDATED OR DEFEATED
WITHIN 60 DAYS OF FILING OR SUMMONING;


 


(II)           THE APPOINTMENT OF A RECEIVER, RECEIVER AND MANAGER,
ADMINISTRATOR, LIQUIDATOR, PROVISIONAL LIQUIDATOR OR ANY SIMILAR EXTERNAL
ADMINISTRATOR WITH RESPECT TO THAT PARTY OR ANY OF ITS MATERIAL ASSETS; OR


 


(III)          THE ASSIGNMENT BY THAT PARTY IN FAVOUR OF, OR COMPOSITION OR
ARRANGEMENT OR ENTRY INTO OF A SCHEME OF ARRANGEMENT (OTHERWISE FOR THE SOLE
PURPOSE OF SOLVENT CORPORATE RECONSTRUCTION) WITH, ITS CREDITORS OR ANY CLASS OF
ITS CREDITORS;   OR


 

(c)   by 30 days (or any shorter period for compliance with the relevant laws,
rulings or directives) prior notice in writing to the other to terminate this
Agreement if there is any introduction of new laws, rulings, or governmental
directives of Cambodia  clearly prohibits or hinders the casino operations of
the VENUE OWNER at NagaWorld or the operation of this Agreement; or

 

(d)   if the parties fail to reach an agreement after the good faith
negotiations in accordance with Clause 16 below; or

 

(e)   in accordance with Clause 19  below; or

 

(f)    by immediate written notice to the Defaulting Party in the event of the
Defaulting Party’s non-payment of any obligations or commitments imposed by the
Royal Government of Cambodia and/or any other statutory body in Cambodia and
having failed to remedy such breach (if capable of remedy) within 30 days after
receipt of written notice thereof from the Royal Government of Cambodia and/or
any other statutory body in Cambodia.

 

27

--------------------------------------------------------------------------------


 

Execution Copy

 

9.2          In addition to Clause 9.1 above, either the VENUE OWNER or ELIXIR
may terminate this Agreement by written notice to the other upon receipt of
directives from the Cambodian Government including revocation of the gaming
license to operate gaming and slot business at NagaWorld and more particularly,
the  EGT Areas as a whole.

 

9.3          For the avoidance of doubt but without modifying or limiting the
respective parties’ rights under Clause 9.2 above, neither party shall use any
regulatory issues/ governmental requirement as a subterfuge to improperly
terminate this Agreement.  In case the termination is due to Clause 9.2, and if
within a period of 12 months after the said termination, the Government’s
instruction or policies leading to the termination were subsequently lifted or,
as the case may be, the gaming license to operate gaming and slot business at
the EGT Areas or any part thereof, were subsequently re-granted to the VENUE
OWNER, the VENUE OWNER hereby agrees to give a first right of refusal to ELIXIR
for entering into a slot machine leasing arrangement on at least the same terms
of this Agreement. This provision shall survive until 12 months from the date of
termination of this Agreement.

 

9.4          Upon any expiration, cessation or termination (and regardless of
the cause thereof) of this Agreement :

 

(a)   ELIXIR shall be entitled to remove the Machines and any related equipment
and systems, spare parts or components used therein or thereof;

 

(b)   the VENUE OWNER shall authorise ELIXIR and its personnel to enter into
NagaWorld and more particularly, the EGT Areas at reasonable time with prior
appointment, to remove and regain possession of the Machines and any related
equipment and systems, spare parts or components used therein or thereof
supplied by ELIXIR hereunder and all costs related to such removal and
transportation (including but not limited to the cost of insurance during
transit) of the Machines and any related equipment and systems, spare parts or
components used therein or thereof supplied by ELIXIR hereunder from the  EGT
Areas to the properties belonging to ELIXIR (whether within or outside Cambodia)
shall be borne by ELIXIR;

 

(c)   on best endeavour basis, the VENUE OWNER shall, upon the request by
ELIXIR, provide all necessary assistance in relation to

 

28

--------------------------------------------------------------------------------


 

Execution Copy

 

the clearing of all applicable custom procedures for the purpose of re-exporting
from Cambodia the Machines and all related equipment and systems, spare parts or
components supplied by ELIXIR;

 

(d)   if ELIXIR has not  received a total accumulated Daily Gross Win of
(i) USD7,300,000 ( United States Dollars Seven Million Three Hundred Thousand
Only ) from the slot operation at the Chinese Restaurant Area (ELIXIR
acknowledges that as at 15th December 2009, it has received an accumulated Gross
Win of US$3,107,912 from the slot operation at the Chinese Restaurant Area); and
(ii) USD5,470,000 ( United States Dollars Five Million Three Hundred and Forty
Thousand Only ) from the slot operation at the Lounge Area, in full prior to
such expiration, cessation or termination of this Agreement, then the VENUE
OWNER shall pay :

 

(I)    the difference (in positive amount) between US$5,840,000 and 75% of the
Daily Gross Win actually collected and received by ELIXIR from the slot
operation at the Chinese Restaurant Area; and

 

(II)  the difference (in positive amount) between US$4,100,000 and 75% of the
Daily Gross Win actually collected and received by ELIXIR from the slot
operation at the Lounge Area,

 

pursuant to Clauses 3.2 above, without any set off or counterclaim , to ELIXIR
within 7 days from the date of such expiration, cessation or termination. For
the avoidance of doubt, nothing in this provision shall be construed as making
of any compensation in whatever form or nature by the VENUE OWNER to ELIXIR upon
termination, cessation or expiration of this Agreement;

 

(e)   if the expiration, cessation or termination of this Agreement occurs
within 6 months from the Effective Date, then the VENUE OWNER shall pay an
amount equivalent to the Contract Amendment Fee (as defined in Clause
3.1(a) above) in full without any set off or counterclaim, to ELIXIR within 7
days from the date of such expiration, cessation or termination. For the
avoidance of doubt, nothing in this provision shall be construed as making of
any compensation in whatever form or

 

29

--------------------------------------------------------------------------------


 

Execution Copy

 

nature by the VENUE OWNER to ELIXIR upon termination, cessation or expiration of
this Agreement; and

 

(f)    after deducting all relevant payments, costs and/or expenses (which are
subject to the Cost Sharing Formula hereunder) incurred on or before the
termination of this Agreement and if there is any credit balance in the
Marketing Fund, the same shall, as soon as reasonably practicable, be returned
to the VENUE OWNER and ELIXIR respectively according to the Costs Sharing
Formula.

 

9.5          Any termination or expiration of this Agreement and any
post-expiration or termination obligations and rights of the respective parties
set out in Clause 9.4 above shall be without prejudice to any rights or
liabilities of any party to sue or claim damages against the other party
accrued  in respect of any breach of any other party of any of its obligations
(including any outstanding financial commitments) as provided under this
Agreement.

 

9.6          Subject to Clause 9.5 above and to the extent permitted by
applicable law, neither party will be liable to the other on account of
termination or expiration of this Agreement for reimbursement or damages for the
loss of goodwill, prospective profits or anticipated income.

 

9.7          Any terms or conditions of this Agreement which are capable of
having effect after the termination or expiration of this Agreement shall remain
in full force and effect following the termination or expiration of this
Agreement.

 

10           OTHER TERMS

 

10.1        Nothing in this Agreement or any transaction as contemplated under
this Agreement shall constitute either party or any of its employees or
authorized personnel an agent of the other party with respect to any matter
whatsoever or in relation to any person. Nothing in this Agreement or in any
transaction effected under this Agreement shall constitute the VENUE OWNER
having any business or partnership relationship with ELIXIR other than such
business relationship as contemplated under this Agreement. For clarity, the
parties hereby agree that the VENUE OWNER has no other financial interest or any
other interest in ELIXIR or its business other than as specified in this
Agreement. The VENUE OWNER has no part at all to play in the promotion,
management and operation of any aspect of ELIXIR’s other

 

30

--------------------------------------------------------------------------------


 

Execution Copy

 

business in Cambodia. Neither party shall not make any representation or
warranty to any person on behalf of the other party and shall not act or purport
to act on behalf of the other party in relation to any matter or transaction
except as specifically authorized (if any) under this Agreement or with the
prior written consent of the other party.

 

10.2        All the employees of the VENUE OWNER and ELIXIR shall reasonably
obey and comply with the “Rules & Regulations” of NagaWorld which means the
rules and regulations of NagaWorld as amended, supplemented or otherwise
modified from time to time, including but not confined to the House Rules,
anti-money laundering policies and procedures, Internal Control Rules and other
rules as may be subsisting or introduced by the VENUE OWNER from time to time
and generally apply to the entire NagaWorld.

 

10.3        ELIXIR hereby irrevocably and unconditionally agrees and undertakes
within 2 years after the termination, cessation or expiration of this Agreement
not to:

 

(a)           Enlist or offer recruitment to or promote, solicit or entice
players of NagaWorld or, to the extend permitted by the applicable labour laws,
attempt to employ or offer employment to or solicit or entice away from the
VENUE OWNER, any persons who are (i) existing employees (of managerial grade or
above) of the VENUE OWNER or (ii) have been employees (of managerial grade or
above) of the VENUE OWNER for the 1-year period preceding the termination or
cessation of this Agreement.

 

(b)           Poach, solicit or entice away or attempt to poach, solicit or
entice away any of the following from other gaming areas (electronic or
otherwise ) of  the VENUE OWNER:

 

(i)      any players at the NagaWorld whether or not such players are
specialized tour group (“STG”) players or public floor players and/or

(ii)     any players and/or STG of NagaWorld to other outlets within Cambodia or
to other outlets outside Cambodia which are owned by  the affiliates or parent
companies or related or connected  companies of ELIXIR.

 

For the avoidance of doubt, nothing contained herein shall preclude ELIXIR or
any of its affiliates or parent companies or related or connected companies,
from carrying out any of the following, whether within or outside Cambodia :

 

31

--------------------------------------------------------------------------------


 

Execution Copy

 

(I)            the participation in game show;

(II)          the publication of any advertisement about any of its or its other
contractual partner’s gaming venues on newspaper or other media;

(III)        the implementation of any marketing campaign at its or its other
contractual partner’s gaming venues; and

(IV)         the owning, managing or operating any other gaming venues whether
of itself or other contractual partners or providing gaming machines and/or
related equipment to such other venues, and

 

none of the aforesaid per se shall be regarded as any poach, solicit or entice
away or attempt to poach, solicit or entice away of any players and/or STG of
NagaWorld by ELIXIR.

 

10.4        To the extend permitted by the applicable labour laws, the VENUE
OWNER hereby irrevocably and unconditionally agrees and undertakes within 2
years after the termination, cessation or expiration of this Agreement, not to
enlist or offer recruitment to or attempt to employ or offer employment to or
solicit or entice away from ELIXIR, any persons who are (a) existing employees
(of managerial grade or above) of ELIXIR or (b) have been employees (of
managerial grade or above)of ELIXIR for the 1-year period preceding the
termination or cessation of this Agreement.

 

10.5        Subject to Clause 1.5 (d) above, all the Marketing Plan, Marketing
Fund, budgets under this Agreement must first be approved by the Machines
Operation Committee before their execution. Notwithstanding anything to the
contrary contained herein, all material expenditures exceeding the sum of US$500
per item by either party without the prior written approval of the Machines
Operation Committee will be solely absorbed by such party which makes the
relevant payment.

 

11.          ASSIGNMENT

 

Neither party shall be allowed to assign any of its interest or obligations
under this Agreement to any other person or entity without the express written
consent of the other parties, such consent not to be unreasonably withheld.

 

32

--------------------------------------------------------------------------------


 

Execution Copy

 

12.          BINDING EFFECT

 

All terms and conditions of this Agreement shall be binding upon, and inure to
the benefit of, the parties and subject to Clause 11 above, their permitted
successors and assigns.

 

13.          GOVERNING LAW

 

This Agreement and the rights and obligations of the parties hereunder shall be
construed and interpreted in accordance with and shall be governed by the laws
of Hong Kong and the parties hereby submit to the exclusive jurisdiction of the
courts of Hong Kong.

 


14.          TERM AND EFFECTIVITY


 

Subject to any earlier termination in accordance with Clause 9 above, this
Agreement shall be valid from the date hereof until the end of a Six (6) years
period beginning from 1st March 2010. .

 

15.          SETTLEMENT OF DISPUTES

 

15.1            If a dispute or difference shall arise between the parties as to
the interpretation of this Agreement or as to any matter or thing of whatsoever
nature arising under or in connection with this Agreement, then the disputing
party shall notify the other party in writing (“Notice of Dispute”). Upon
receipt of the Notice of Dispute, the parties hereto shall be given 30 days to
resolve the dispute and authorised representative of the relevant parties shall
meet and try in good faith to resolve the dispute.

 

15.2            If the dispute is not resolved within 30 days from the date of
the Notice of Dispute (or such other extended period as may be mutually agreed
by the parties) then the parties may refer the dispute for litigation and submit
to the exclusive jurisdiction of the courts of Hong Kong.

 

16.          RENEGOTIATION

 

In the event that any fact and circumstance which may arise or be discovered
which render this Agreement void under the applicable requirements or
instructions of the relevant government authorities, the parties hereto agree to
immediately renegotiate in good faith with a view to revising its terms and
conditions for compliance with such

 

33

--------------------------------------------------------------------------------


 

Execution Copy

 

requirements or instructions from the relevant government authorities and in
case the parties fail to reach a compromise within 90 days from the commencement
date of such negotiation or such  period as may be mutually agreed by the
parties or prescribed by the applicable government authorities, then either
party may terminate this Agreement by giving to the other party 14 days written
notice at any time after the expiration of the said negotiation period.

 

17.          NOTICES AND COMMUNICATIONS

 

Any notice or other communications required or contemplated by this Agreement
shall be given in the English language by personal delivery or sent by a
registered mail letter, by facsimile or email at the following respective
addresses (or such other address as may be specified by either party to the
other by written notice):

 

If to ELIXIR :

Address : No. 7E, Mao Tse Tong Blvd, Sangkat Beoung Keng Kang 1, Khan
Chamcarmon, Phnom Penh, Cambodia

 

with a copy to :

 

Unit 3705, 37/F., The Centrium, 60 Wyndham Street, Central, Hong Kong

 

Fax number : (852)-2521 0660

 

Contact Persons : Clarence Chung/ Andy Tsui

 

Email Addresses : clarencechung@elixirgaming.com / andytsui@elixirgaming.com

 

If to the Guarantor :

Address : Unit 3705, 37/F., The Centrium, 60 Wyndham Street, Central, Hong Kong

 

Fax number : (852)-2521 0660

 

Contact Persons : Clarence Chung/ Andy Tsui

 

Email Addresses : clarencechung@elixirgaming.com / andytsui@elixirgaming.com

 

34

--------------------------------------------------------------------------------


 

Execution Copy

 

If to the VENUE OWNER:

Address : Suite 2806, 28/F., Central Plaza, 18 Harbour Road, Wanchai, Hong Kong

 

Fax number : (852)-2523 5475

 

Contact Persons : Steve Cheng

 

Email Addresses : stevecheng@nagaworld.com

 

Any notice delivered or sent in accordance with this clause will be deemed to
have been given and received:

 

(a)   if delivered by hand, upon receipt;

 

(b)   if posted within Hong Kong, 3 days after posting or if posted overseas, 7
days after posting;

 

(c)   if sent by facsimile transmission, upon confirmation of correct
transmission of the facsimile and

 

(d)   if sent by email, the said email has to be sent to at least two contact
persons of the receiving party and 24 hours after sending.

 

18.          MISCELLANEOUS

 

18.1        This Agreement and its annexure are the complete and exclusive
agreement between the parties with respect to the Machines operation and
management at the EGT Areas, superseding and replacing, with effect from the
Effective Date, any and all prior representations, agreements, communications,
and understandings (both written and oral and expressed or implied) regarding
such subject matter, including the First Agreement, the Second Supplemental
Agreement and the Chinese Restaurant Area Agreement PROVIDED THAT
notwithstanding the foregoing provision or any other provisions to the contrary
contained herein, the parties agree that the original provisions of the First
Agreement, the Second Supplemental Agreement and the Chinese Restaurant Area
Agreement shall continue to be operative and binding on the parties for such
period of time as may be reasonably necessary for the sole purpose of
calculating and if applicable, settling :

 

(a)   the 25% share of Gross Win (and the corresponding 25% share of marketing
expenses and/ or  the relevant cost(s) (as set forth in

 

35

--------------------------------------------------------------------------------


 

Execution Copy

 

Clauses 1.4 and 1.6 above)) of ELIXIR from the slot operation at the Original
Area for the month of December 2009 up to the day immediately prior to the
Effective Date;

 

(b)   the 20% share of Gross Win (and the corresponding 20% share of marketing
expenses and/ or  the relevant cost(s) (as set forth in Clauses 1.4 and 1.6
above))of ELIXIR from the slot operation at the Additional Lobby Floor Area for
the month of December 2009 up to the day immediately prior to the Effective
Date; and

 

(c)   the 20% share of Gross Win (and the corresponding 20% share of marketing
expenses and/ or  the relevant cost(s) (as set forth in Clauses 1.4 and 1.6
above)) of ELIXIR from the slot operation at the Chinese Restaurant Area for the
month of December 2009 up to the day immediately prior to the Effective Date.

 

18.2        If any provision of this Agreement is found invalid or
unenforceable, that provision will be enforced to the maximum extent
permissible, and the other provisions of this Agreement will remain in force.

 

18.3        All headings to clauses herein are inserted for convenience only and
shall not be interpreted or affect the construction of this Agreement. Words
importing the singular number shall include the plural and vice versa and a
gender shall include all genders and the neuter. The Recitals and Schedules
attached hereto form part of this Agreement.

 

18.4        Unless required by law, regulation or gaming authority or the
requirement of any stock exchange, each party agrees that it will not, issue any
news release, public announcement, or advertisement relating to this Agreement
or its subject matter, nor will it otherwise publicise this Agreement or its
subject matter, without first obtaining the written approval of other party.

 

18.5        Time is of the essence in relation to all obligations and
undertakings made under this Agreement.

 

19.          FORCE MAJEURE

 

Force Majerure shall include events beyond any party’s control and not owing to
the default of either party and include, but are not limited to, acts of God,
war, civil commotion, labor disputes, strikes, fire, flood or other casualty,
shortages of labor or material, government regulation or restriction and weather
conditions. In case of any force majeure

 

36

--------------------------------------------------------------------------------


 

Execution Copy

 

event resulting in the EGT Areas or any part thereof cannot be operated for more
than 60 consecutive days, then either party may by 15 days prior written notice
to the other to terminate this Agreement PROVIDED THAT if the gaming operation
of certain other areas of NagaWorld have not been affected by the said force
majeure event, then the parties agree that :

 

(a)   before the VENUE OWNER is entitled to give any termination notice pursuant
to this clause, it shall first use its reasonable endeavours to make available
such other area within NagaWorld of comparable size and location (the
“Replacement Area”) for the purpose of housing and operating the Machines and
shall seek ELIXIR’s consent thereto by way of written notice (the “Replacement
Notice”);

(b)   if ELIXIR is agreeable to the Replacement Area, then the parties shall by
separate written agreement to substitute the Replacement Area for the EGT Areas
or any part thereof and shall continue the slot operation there based on the
same terms and conditions of this Agreement; and

(c)   if no Replacement Area is available after the VENUE OWNER has used its
reasonable endeavours in searching for the same or if ELIXIR has not given its
consent to the Replacement Area within 15 days from the Replacement Notice (in
which case the proposed Replacement Area shall be deemed rejected by ELIXIR),
then either party may then by 15 days prior written notice to terminate this
Agreement.

 

20.          CONFIDENTIALITY

 

20.1        Each party (the “Receiving Party”) acknowledges that it may become
acquainted with the confidential or proprietary data or information in
connection with this Agreement of the other party (the “Disclosing Party”). For
the purposes of this clause, confidential information shall include all the
information provided to the Receiving Party or which may become known to the
Receiving Party as a direct or indirect result of the performance by this
Agreement, or otherwise in connection with this Agreement. The Disclosing
Party’s confidential information shall include, without limitation, all the
information that (i) by its nature would reasonably be considered of a
confidential nature or due to the context in which the information was disclosed
should have been reasonably known by the Receiving Party to be confidential or
(ii) is identified as such by appropriate markings thereon or otherwise
identified as confidential or proprietary at the time of disclosure
(collectively, “Confidential Information”).

 

37

--------------------------------------------------------------------------------


 

Execution Copy

 

20.2        Subject to law, regulation or gaming authority or the requirement of
any stock exchange, the Receiving Party agrees to hold the Disclosing Party’s
Confidential Information in confidence, to use same only if required for the
performance of its obligations under this Agreement and to refrain from
disclosing same to any third parties or to its own employees other than those
(i) who reasonably need to know the same for the performance of this Agreement,
(ii) who have been informed by the Receiving Party of the confidential nature of
the information and (iii) who are bound by written confidentiality agreements
with terms and conditions at least as stringent as the terms in this Agreement.
The Receiving Party shall be liable for any use of such information by its
employees or representatives in breach of this Agreement.

 

20.3        The Receiving Party agrees to use the same degree of care to protect
the Disclosing Party’s Confidential Information as it would with respect to its
own information of like importance which it does not desire to have published or
disseminated, but in any event no less than reasonable care. If the Receiving
Party faces legal action or is subject to legal proceedings requiring disclosure
of the Disclosing Party’s Confidential Information, then, before disclosing any
such Confidential Information, the Receiving Party will promptly notify the
Disclosing Party and, upon the Disclosing Party’s request, cooperate with the
Disclosing Party in contesting such request. This Clause shall remain in effect
for a period of one (1) year after any termination of this Agreement; provided,
however, that if any such Confidential Information is reasonably defined by the
Disclosing Party as a trade secret, this Clause shall remain in effect for so
long beyond that period as such Confidential Information continues to be a trade
secret. All Confidential Information of the Disclosing Party shall remain the
property of the Disclosing Party and shall be returned to it at its request.

 

IN WITNESS WHEREOF, the parties hereof caused this Agreement to be executed on
the date first above written.

 

38

--------------------------------------------------------------------------------


 

Execution Copy

 

SIGNED by

 

)

 

Clarence Chung, CEO

 

)

 

for and on behalf of ELIXIR

 

)

 

GAMING TECHNOLOGIES

 

)

 

(CAMBODIA) LIMITED

 

)

/s/ Clarence Chung

 

 

)

Clarence Chung

 

 

 

Authorised Signatory

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by ELIXIR

 

)

 

GAMING TECHNOLOGIES, INC.

 

)

/s/ Clarence Chung

 

 

)

Clarence Chung

in the presence of :-

 

)

Authorised Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED by

 

)

 

Steve Cheng, COO

 

)

 

for and on behalf of

 

)

 

NAGAWORLD LIMITED

 

)

 

in the presence of :-

 

)

/s/ Steve Cheng

 

 

 

Steve Cheng

 

 

 

Authorised Signatory

 

39

--------------------------------------------------------------------------------


 

Execution Copy

 

Schedule A

location of

the EGT Areas

 

In the attached floor plan,

 

(a)         the existing lobby lounge area and the area outside the Darling
Darling lounge, which form part of the Lounge Area, is more particularly
identified in yellow colour;

 

(b)         the Original Area and the Additional Lobby Floor Area are more
particularly identified in pink colour;

 

(c)          the Chinese Restaurant Area is more particularly identified in blue
colour; and

 

(d)         the Adjacent Area (as defined in Clause 5.3(a)) is more particularly
identified in green colour.

 

40

--------------------------------------------------------------------------------


 

Execution Copy

 

Schedule B

 


THE COSTS SHARING FORMULA (AS DEFINED IN CLAUSES 1.5  HEREOF)


 

In relation to ELIXIR, the applicable Costs Sharing Formula is :

 

RC x 25%

 

In relation to the VENUE OWNER, the applicable Costs Sharing Formula is :

 

RC x 75%

 

Whereas :

 

“RC”                                        means (a) the required
contribution(s) to Marketing Fund for ELIXIR and the VENUE OWNER to share;  and/
or (b) the relevant cost(s) (as set forth in Clauses 1.4 and 1.6) to be shared
by ELIXIR and the VENUE OWNER.

 

41

--------------------------------------------------------------------------------


 

Execution Copy

 

Schedule C

The Amenities Tariff (as defined in Clause 1.4(a) hereof)

 

 

 

 

 

 

 

EGT Areas

 

Item

 

 

 

Agreed
Price

 

VENUE
OWNER
share

 

Elixir
Share

 

No

 

Description

 

USD

 

USD

 

USD

 

1

 

Food Coupon

 

6

 

4.5

 

1.5

 

2

 

Fountain drinks, instant coffee, etc.

 

1.25

 

0.94

 

0.31

 

3

 

Fresh brewed coffee, juices, beers, canned soft drinks

 

3

 

2.25

 

0.75

 

4

 

SPA

 

50

 

37.50

 

12.50

 

5

 

Room

 

200

 

150

 

50

 

6

 

Gaming floor buffet (per cover cost)

 

3

 

2.25

 

0.75

 

7

 

Mineral water

 

1

 

0.75

 

0.25

 

8

 

Chinese tea

 

0.5

 

0.375

 

0.125

 

9

 

[Intentionally omitted]

 

 

 

 

 

 

 

10

 

Cigarettes and stationeries: based on actual procurement cost

 

 

 

75

%

25

%

11

 

Fusion buffet : 15% off selling price

 

 

 

75

%

25

%

12

 

A-la-carte at any outlets: 40% off menu

 

 

 

 

 

100

%

13

 

NagaWorld Taxi: 40% off the tariff

 

 

 

 

 

100

%

14

 

Entertainment, transportations, F&B spending outside NagaWorld

 

 

 

 

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Others

 

 

 

 

 

 

 

15

 

Office Space: Based on the current long staying rate : average at $90/days

 

2700

 

2025

 

675

 

16

 

Housekeeping: 1 PA per shift x 4 shifts a day / $80 x 4 (from 1 April)

 

320

 

240

 

60

 

 

42

--------------------------------------------------------------------------------


 

Execution Copy

 

Schedule D

The Collection Procedure (as defined in Clause 3.2)

 

1.              On a daily basis around ***, the Venue Owner and Elixir
representatives will collect cash stackers from the gaming machines at the EGT
Areas jointly.

 

2.              All cash stackers shall be pre-numbered and the stacker keys
shall always be kept by ***.

 

3.              The stackers will be placed into trolley secured by locks and
sequentially counted to ensure the completeness of cash stacker collection. When
the trolley reaches the cash count room (as defined below), the number of cash
stackers pulled out shall be confirmed and signed off by Elixir representative.

 

4.              Venue Owner will provide designated secured location(s) which
must equipped with CCTV surveillance systems and such other reasonable security
measures (the location of which to be approved by Elixir, such approval not to
be unreasonably withheld) at the ground floor of NagaWorld (the “cash count
room”) for the cash counting process at around ***.

 

5.              All cash stackers will be transported to the cash count room in
presence of the representatives from the Venue Owner and Elixir.

 

6.              At least two Elixir representatives together with the Venue
Owner personnel will conduct the cash count process jointly.

 

7.              The cash stackers will first be opened by the Elixir
representatives and the bills will then be counted by the Venue Owner personnel
twice to verify the accuracy of cash count.

 

8.              The amount will be recorded to the Daily Cash Collection Report
by each machine or stacker number.

 

9.              All hundred dollar denominated bills will be tested by the bill
verification machines in the presence of both Venue Owner and Elixir treasury
personnel. Any counterfeit notes will be documented in the Daily Cash Collection
Report and deducted from the gross net win calculation. This sign off by both
parties is final and no changes could be made to the results afterward. For the
avoidance of doubt, in the case of discovery of counterfeit notes or coins, the
responsibility or the

 

--------------------------------------------------------------------------------

*** Text has been omitted pursuant to  Registrant’s confidential treatment
request filed with the Securities and Exchange Commission (“Commission”)
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted
text has been filed separately with the Commission

 

43

--------------------------------------------------------------------------------


 

Execution Copy

 

apportionment of loss between the Venue Owner and Elixir shall be discussed and
approved by the Machines Operation Committee on a case by case basis.

 

10.       After all stackers are opened and the cash count is completed, the
Venue Owner personnel will sum up the total actual cash bills in for the day and
the calculation will be verified by the Elixir representative.

 

11.       The cash count process shall be completed before *** on a daily basis
and the Daily Collection Report will be reviewed and signed off by both the
Venue Owner and Elixir treasury personnel.

 

12.       The Venue Owner will provide Elixir a Cancelled Credit Report with
supporting vouchers by ***, every day. The Cancelled Credit Report shall contain
information on (i) the winnings (including but not limited to jackpot, if
applicable) paid out and (ii) if applicable, all amounts deposited into the
Machines at the EGT Areas by the Venue Owner to ensure there are a reasonably
sufficient number of coins to pay out the winnings, during the same day

 

13.       The Elixir representative will review the supporting vouchers to
verify the accuracy of the actual cash payout. If discrepancies cannot be
resolved before the daily cash settlement, any adjustments will be discussed and
if applicable, made by the Machines Operation Committee at a later day. Any
unresolved discrepancies shall not affect or hinder the daily cash settlement
process.

 

14.       The daily settlement shall occur on or before ***. The Daily Gross Win
shall equal to the total cash collected reduced by the actual cash payout; the
reasonable amount of coins deposited based on the Cancelled Credit Report; and
any negative Daily Gross Win of the immediate preceding day. The calculation of
the Daily Gross Win will be reviewed and signed off by both the Venue Owner and
Elixir representatives.

 

15.       On a daily basis, Elixir authorized representative shall collect :

(a)         the  entire amount of Daily Gross Win from the Chinese Restaurant
Area (which is applicable at any time on and prior to the Chinese Restaurant
Area Gross Win Receipt Date) OR  25% of Daily Gross Win from the Chinese
Restaurant Area (which is

 

--------------------------------------------------------------------------------

*** Text has been omitted pursuant to  Registrant’s confidential treatment
request filed with the Securities and Exchange Commission (“Commission”)
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted
text has been filed separately with the Commission

 

44

--------------------------------------------------------------------------------


 

Execution Copy

 

applicable commencing from the day immediately after the Chinese Restaurant Area
Gross Win Receipt Date);

 

(b)         the  entire amount of Daily Gross Win from the Lounge Area (which is
applicable at any time on and prior to the Lounge Area Gross Win Receipt Date)
OR  25% of Daily Gross Win from the Lounge Area (which is applicable commencing
from the day immediately after the Lounge Area Gross Win Receipt Date); and

 

(c)          25% of Daily Gross Win from the Original Area and the Additional
Lobby Floor Area,

 

directly out from the cash collection amount right after the the Daily
Collection Report and the Cancelled Credit Report have been signed off by both
the Venue Owner and Elixir representatives (subject however to paragraph 17
below);

 

16.       The Venue Owner shall not be entitled to make any counterclaim or
set-off on the amount of Daily Gross Win to be collected by Elixir in accordance
with paragraph 15 above. Any costs or payment payable by Elixir pursuant to
Clause 1.4, 1.5 or 1.6 of the Agreement shall be separately settled by Elixir.

 

17.       If on or before ***, the Venue Owner fails to provide the Cancelled
Credit Report for a particular day for whatever reason,  or if the parties fail,
for whatever reason, agree on and sign off the calculation of the Daily Gross
Win, then the parties shall use the amount of the Daily Gross Win of the
immediate preceding day on which the parties have agreed and signed off as
benchmark (the “Benchmark Amount”) and Elixir shall be entitled to collect the
Benchmark Amount (or the relevant portion thereof in accordance with paragraph
15 above and Clause 3.2 of this Agreement) as a substitute for the Daily Gross
Win for that day. Any reconciliation of difference between the Benchmark Amount
and the actual Daily Gross Win of the relevant day and the corresponding
settlement between the parties shall be performed by the parties as soon as
reasonably practicable but in any case during the next following calendar day.

 

18.       Without prejudice to paragraph 17 above, in case there are any problem
in the daily cash count or if the settlement process cannot be

 

--------------------------------------------------------------------------------

*** Text has been omitted pursuant to  Registrant’s confidential treatment
request filed with the Securities and Exchange Commission (“Commission”)
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted
text has been filed separately with the Commission

 

45

--------------------------------------------------------------------------------


 

Execution Copy

 

completed with the same day, the Venue Owner shall first notify the CEO or the
Finance Director of Elixir by phone or email immediately.

 

19.       For the avoidance of doubt, all references to hours of a day in this
Schedule are referring to the hours within the same calendar day. References to
times in this Schedule are to Cambodia times.

 

20.       Notwithstanding anything to the contrary contained in this Agreement,
if there is a negative Daily Gross Win for a particular day, ELIXIR shall not
under any circumstance be required to share any operating loss of the Machines
at the EGT Areas. However, operating loss of the Machines at the EGT Areas (or
negative Daily Gross Win) in any preceding day shall be carried forward or taken
into account in calculation of the Daily Gross Win of the relevant day.

 

46

--------------------------------------------------------------------------------